Citation Nr: 1232958	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, with right ear cholesteatoma, before December 28, 2005.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, with right ear cholesteatoma, on and after December 28, 2005.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to a total rating based on individual unemployability (TDIU) will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 28, 2005, the Veteran's bilateral hearing loss, with right ear cholesteatoma, was manifested by audiometric test results corresponding to numeric designations of Level III or I for his right ear and Level I for his left ear.

2.  From December 28, 2005 to November 6, 2010, the Veteran's bilateral hearing loss, with right ear cholesteatoma, was manifested by audiometric test results corresponding to numeric designations of Level III and X for his right ear and Level IV and I for his left ear.

3.  From November 6, 2010 to July 18, 2011, the Veteran's bilateral hearing loss, with right ear cholesteatoma, was manifested by audiometric test results corresponding to a numeric designation of Level VIII for his right ear and Level IV for his left ear.

4.  On and after July 18, 2011, the Veteran's bilateral hearing loss, with right ear cholesteatoma, was manifested by audiometric test results corresponding to a numeric designation of Level V for his right ear and Level II for his left ear.

5.  Prior to August 24, 2005, the Veteran's right ear cholesteatoma more nearly approximated chronic suppurative cholesteatoma.

6.  On and after August 24, 2005, the Veteran's right ear cholesteatoma was not manifested by symptoms that more nearly approximated chronic suppurative cholesteatoma or right ear aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 28, 2005 for bilateral hearing loss, with right ear cholesteatoma, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  The criteria for a rating in excess of 10 percent from December 28, 2005 to November 6, 2010, for bilateral hearing loss, with right ear cholesteatoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011). 

3.  The criteria for a rating in 20 percent, but not more, from November 6, 2010 to July 18, 2010, for bilateral hearing loss, with right ear cholesteatoma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

4.   The criteria for a rating in excess of 10 percent on and after July 18, 2011 for bilateral hearing loss, with right ear cholesteatoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

5.  The criteria for a separate 10 percent rating, but not more, for right ear cholesteatoma have been met prior to August 24, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6200 (2011).

6.  The criteria for a separate compensable rating for right ear cholesteatoma have not been met on and after August 24, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6200 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's December 2004 and June 2006 letters to the Veteran and the October 2006 statement of the case satisfied the duty to notify provisions relating to the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the December 2004 and June 2006 letters notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, and the need to submit evidence of how such worsening effected his employment.  The October 2006 statement of the case constructively informed him of the requirements to obtain a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran's claims were then re-adjudicated in supplemental statements of the case dated in October 2010 and March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)(noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, the Veteran underwent an adequate VA audiological examination on July 18, 2011 in order to ascertain the severity of his service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file, treatment records, and administered a thorough examination, which allowed for fully-informed evaluation of the claimed disability.  During the examination, the examiner certified that the use of speech discrimination scores was not appropriate with respect to the Veteran's right ear hearing loss because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made the combined use of puretone threshold average and speech discrimination scores inappropriate.  The Board observed that a speech discrimination score was obtained with respect to the Veteran's right ear in a private audiological examination in relatively close temporal proximity to the July 18, 2011 VA examination.  The July 18, 2011 VA examiner's opinion that it would be inappropriate to utilize speech discrimination scores for the Veteran's right ear amounts to a professional judgment, and the fact that another audiologist concluded otherwise does not undermine the adequacy of the July 18, 2011 VA examination for rating purposes or the probativeness of the findings contained therein.

The Board also considered whether the VA audiologist described the functional effects of a hearing loss disability in the examination report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The July 18, 2011 VA examiner opined that the Veteran's bilateral hearing loss, with right ear cholesteatoma, did not have an impact on ordinary conditions of daily life, including his ability to work.  If the July 18, 2011 VA examination was deficient in terms of the functional effects of the Veteran's bilateral hearing loss, with right ear cholesteatoma, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  In May 2012, the Veteran submitted a December 2010 newsletter from a veterans service organization.  Therein, a discussion was undertaken as to legitimacy of any audiological examination conducted by the Oklahoma City VA Medical Center, which is where the July 18, 2011 VA audiological examination was conducted.  The Veteran also submitted a May 2012 letter wherein he expressed dissatisfaction with the manner in which his appeal had been handled and called into question the legitimacy of the VA examinations he had been afforded, but did not specifically mention the July 18, 2011 VA examination.  Despite this evidence and argument, the Veteran has not advanced contentions that the July 18, 2011 VA examination was deficient in any respect or that he was prejudiced thereby.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1961 to September 1964.  In November 2004, the Veteran submitted a claim of entitlement to a compensable rating for his bilateral hearing loss, with right ear cholesteatoma.  In October 2006, the rating assigned to the Veteran's bilateral hearing loss, with right ear cholesteatoma, was increased to 10 percent, effective December 28, 2005.  The Veteran perfected an appeal seeking a higher rating.  The Veteran's claim was most recently remanded by the Board in April 2011 for further development.  Specifically, the Board directed the RO to afford the Veteran a VA audiological examination to ascertain the severity of his service-connected bilateral hearing loss, with right ear cholesteatoma.  In July 2011, the Veteran underwent a VA audiological examination that was adequate for rating purposes.  The Veteran's claim was then re-adjudicated in a March 2012 supplemental statement of the case before being remitted to the Board for further appellate review.  As such, the Board finds that the RO substantially complied with the Board's April 2011 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

I.  Bilateral Hearing Loss

The severity of hearing loss is determined by comparing audiometric test results with the specific criteria set forth in the Rating Schedule.  See 38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

A.  Prior to December 28, 2005

In a December 2004 VA treatment report, the Veteran complained of sinus drainage.  He also reported that he had experienced progressive right ear hearing loss since his active duty service.  He then discussed his relevant treatment history.  He complained of disequilibrium with rapid standing and moving, and that he was dizzy "most of the time."  He endorsed constant right ear drainage.  After a physical examination, the assessment was possible right ear cholesteatoma, with deep attic defect, supperative-monomeric and distorted tympanic membrane, and hearing loss.

Later in December 2004, the Veteran underwent a VA audiological examination.  After reviewing the Veteran's relevant medical history and administering a thorough clinical examination, audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
40
40
45
LEFT
15
25
25
40
65

Based on these results, the average right ear puretone threshold was 46.25 decibels, and the average left ear puretone threshold was 38.75 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 76 percent for the right ear, and 98 percent for the left ear.  The diagnosis was asymmetrical hearing loss.

In a December 2004 VA treatment record, the Veteran reported middle ear infections since 1962, which were treated with antibiotics.  He also reported occasional otalgia and dizziness, but denied a history of ear surgery.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
35
30
45
LEFT
10
15
15
30
45

The average right ear puretone threshold was 41.25 decibels, and the average left ear puretone threshold was 26.25 decibels.  Speech recognition testing using the Maryland CNC word list was 100 percent, bilaterally.  Ultimately, the diagnosis was moderate to mild conductive hearing loss sloping to severe sensorineural hearing loss, right ear, and mild sloping to moderate sensorineural hearing loss, left ear.

A February 2005 VA treatment report demonstrated that the Veteran endorsed a 30 to 40 year history of right ear "draining," poor hearing, and occasional pain, but denied vertigo.  He reported undergoing surgery "many years ago."  Upon physical examination, the Veteran's left ear was "intact" and "mobile."  His right ear revealed a "large retraction," and "extensive" skin debris was removed.  The assessment was likely cholesteatoma.  

A March 2005 computed tomography scan revealed a soft tissue density in the right middle ear cavity, with erosion of the ossicles and retraction of the right tympanic membrane, which was consistent with cholesteatoma.  The study was otherwise normal.  

An April 2005 magnetic resonance imaging revealed soft tissue density present in the right antrum, epitympanum, and sinus tympani.  There was erosion of the ossicles with only scattered bone fragments remaining in the right middle ear cavity.  There was a thinning of the tegmen tympani.  The right tympanic membrane was retracted and adherent to the promontory.  The right facial nerve appeared intact, as did the cochlea and semi-circular canals.  The assessment was right ear cholesteatoma.

A June 2005 magnetic resonance imaging of the brain revealed that the vestibular cava were clear, and the nerve complexes demonstrated no evidence of mass or abnormal enhancement to suggest acoustic neuroma, bilaterally.

On August 24, 2005, the Veteran underwent a right modified radical mastoidectomy, removal of cholesteatoma, and tympanoplasty with meatoplasty.  He tolerated the procedures well and without operative complications.

According to a November 2005 VA treatment report, the Veteran appeared for follow-up audiological testing.  During the examination, the Veteran stated that he could not hear "anything" with his right ear.  He endorsed occasional otalgia and drainage, and a constant "ringing" tinnitus, bilaterally.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
20
20
25
50
55

The examiner stated that audiometric testing could not be accomplished because the Veteran could not distinguish the ringing in his ear from the test tones.  

Applying both sets of the December 2004 audiological results to the Rating Schedule revealed numeric designations of Level III and I for his right ear, and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to the Rating Schedule results in a noncompensable percent rating for bilateral hearing loss, with right ear cholesteatoma.  38 C.F.R. § 4.85, Table VII. 

Following the Veteran's August 2005 surgical procedure, audiometric findings could not be obtained during a November 2005 audiological examination and, thus, no rating can be based on this examination.

The rating criteria also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the evidence of record dated prior to December 28, 2005 did not demonstrated a puretone threshold of 55 decibels or more in all the frequencies of 1000, 2000, 3000, and 4000 Hertz in both ears.  See 38 C.F.R. § 4.86.  Additionally, with respect to exceptional patterns of hearing loss, although the evidence showed puretone thresholds less than 30 decibels at 1000 Hertz in the Veteran's left ear prior to December 28, 2005, there was no evidence demonstrating puretone thresholds of 70 decibels or more at 2000 Hertz, bilaterally.  Thus, consideration for exceptional patterns of hearing impairment is not warranted prior to December 28, 2005.  C.F.R. § 4.86. 

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, a compensable rating for bilateral hearing loss, with right ear cholesteatoma, is not warranted prior to December 28, 2005.

B.  From December 28, 2005 to November 6, 2010

On December 28, 2005, the Veteran again reported that he could not hear out of his right ear, and endorsed otalgia and otorrhea.  A VA audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
50
45
45
LEFT
20
20
25
45
50

The average right ear puretone threshold was 48.75 decibels, and the average left ear puretone threshold was 35 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 76 percent for the right ear, and 68 percent for the left ear.  The diagnosis was severe rising to moderate conductive hearing loss and moderate sloping to severe sensorineural hearing loss, right ear, and moderate to moderately-severe sensorineural hearing loss, left ear.

In July 2006, the Veteran underwent a VA audiological examination in order to assess the severity of his service-connected bilateral hearing loss, with right ear cholesteatoma.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
95
100
100
105
LEFT
35
40
40
45
55

The average right ear puretone threshold was 100 decibels, and the average left ear puretone threshold was 45.  The examiner stated that the speech discrimination score was not measurable in the Veteran's right ear.  Speech recognition testing in the left ear was 100 percent.  The diagnoses were status post-right ear removal of cholesteatoma, with mixed hearing loss, and neurosensory hearing loss, left ear, with good speech discrimination.

In April 2010, the Veteran underwent another VA audiological examination to ascertain the severity of his service-connected bilateral hearing loss, with right ear cholesteatoma.  The examiner undertook an extensive review of the Veteran's relevant treatment history.  Thereafter, the examiner reported that right ear puretone thresholds were not tested because the Veteran had a Type B tympanic membrane and a history of otologic surgery for cholesteatoma.  Further, the examiner stated that audiometric testing thresholds could not be obtained because the Veteran "would" not respond to air conduction puretone stimuli at 500 and 1000 Hertz, bilaterally, at 105 decibels, nor "would" he respond to puretone bone conduction stimuli at 500 Hertz.  Further, the Veteran "would" not respond to monitored live voice speech stimulus in either ear by air conduction or bone conduction.  The examiner found that these results were "not consistent with [the V]eteran's otologic etiology of a conductive hearing loss in the right ear," and that they were "no consistent with previous test findings" or "physiological findings."  The examiner stated that the Veteran presented with "exaggerated listening strategies" given that he was able to communicate with the examiner to provide a case history.  Ultimately, the examiner opined as follows:

In regard to this [V]eteran's claim of bilateral hearing loss...no opinion can be rendered at this time due to [an] inability to obtain pure tone thresholds and word recognition scores from this [V]eteran.  [The] Veteran's history is significant for discrepant audiologic findings on previous examinations...during which thresholds could not be reliably obtained for the right ear and on [a different occasion]...both the right and left ear[s] were significantly inconsistent with all previous audiologic results.

Applying the December 28, 2005 results to the Rating Schedule revealed numeric designation of Level III for his right ear, and Level IV for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to the Rating Schedule results in a 10 percent disability rating for bilateral hearing loss, with right ear cholesteatoma.  38 C.F.R. § 4.85, Table VII. 

Applying the July 2006 results to the Rating Schedule revealed numeric designation of Level X for the right ear, and Level I for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to the Rating Schedule results in a 10 percent disability rating for bilateral hearing loss, with right ear cholesteatoma 38 C.F.R. § 4.85, Table VII.  

In April 2010, the VA examiner found that audiometric testing could not be accomplished and, thus, no data was produced that could be used to assign a rating to the Veteran's service-connected bilateral hearing loss, with right ear cholesteatoma.

As discussed above, the rating criteria provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the evidence of record dated from December 28, 2005 to November 6, 2010, does not demonstrate a puretone threshold of 55 decibels or more in all the frequencies of 1000, 2000, 3000, and 4000 Hertz in both ears.  Id.  Additionally, with respect to exceptional patterns of hearing loss, although the evidence did showed puretone thresholds less than 30 decibels at 1000 Hertz in the Veteran's left ear from December 28, 2005 to November 6, 2010, there was no evidence demonstrating puretone thresholds of 70 decibels or more at 2000 Hertz, bilaterally.  Thus, consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss, with right ear cholesteatoma is not warranted from December 28, 2005 to November 6, 2010.  Id. 

Based on the audiometric findings, a rating in excess of 10 percent for bilateral hearing loss, with right ear cholesteatoma, is not warranted from December 28, 2005 to November 6, 2010.  Lendenmann, 3 Vet. App. at 349.  
C.  From November 6, 2010 to July 18, 2011

According to a November 6, 2010 private audiological report, an audiological evaluation demonstrated the average right ear puretone threshold was 72.5 decibels, and the average left ear puretone threshold was 51.25 decibels.  Contemporaneous speech recognition testing using the Maryland CNC word list resulted in a score of 48 percent for the right ear, and 76 percent for the left ear.  The diagnosis was profound to severe mixed hearing loss, right ear, and moderate to severe sensorineural hearing loss, left ear.  The private audiologist described the Veteran's inservice experiences, with particular attention paid to inservice acoustic trauma and the Veteran's post-service occupational experiences.  The audiologist then reviewed the results of the November 2010 audiological examination.  With respect to functional affects of the Veteran's bilateral hearing loss, with right ear cholesteatoma, the private audiologist stated that the Veteran reported difficulty hearing and understanding in most "listening situations."  Further, background noise and more than one person speaking at a time caused the Veteran "considerable" difficulty in understanding speech.

Applying the November 2010 results to the Rating Schedule revealed numeric designation of Level VIII for the right ear, and Level IV for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to the Rating Schedule results in a 20 percent disability rating for bilateral hearing loss, with right ear cholesteatoma 38 C.F.R. § 4.85, Table VII.  

The rating criteria for rating exceptional patterns of hearing impairment cannot be considered based on the private audiological examination as the examination contains uninterpreted puretone audiometry graphs that are not in a format that is compatible with VA guidelines.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 C.F.R. § 4.86.  

Based on the audiometric findings, a rating in 20 percent, but no more, for bilateral hearing loss, with right ear cholesteatoma, is warranted from November 6, 2010 to July 18, 2011.  Lendenmann, 3 Vet. App. at 349.  

D.  On and After July 18, 2011

On July 18, 2011, the Veteran underwent a VA audiological examination, to ascertain the severity of his service-connected bilateral hearing loss, with right ear cholesteatoma.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
45
55
70
LEFT
20
30
25
45
55

Based on these results, the average right ear puretone threshold was 64 decibels, and the average left ear puretone threshold was 39 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 88 percent for the Veteran's left ear.  The examiner then certified that the use of speech discrimination score with respect to the right ear was not appropriate because of "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.," that make combined use of puretone average and speech discrimination scores inappropriate.  See 38 C.F.R. § 4.85(c).  The diagnosis was right ear mixed hearing loss, and left ear sensorineural hearing loss.  With respect to functional loss, the examiner opined that the Veteran's hearing loss did not have an impact on his ordinary conditions of daily life, including his ability to work.

For hearing impairment based only on the puretone threshold average, Table VIa will be used.  Id.  Applying the July 18, 2011 results to the Rating Schedule revealed numeric designations of Level V for the right ear, and Level II for the left ear.  See 38 C.F.R. § 4.85, Tables VI, VIa, Diagnostic Code 6100.  Applying these findings to the Rating Schedule results in a 10 percent disability rating for bilateral hearing loss, with right ear cholesteatoma.  38 C.F.R. § 4.85, Table VII. 

The evidence of record dated on and after July 18, 2011 does not demonstrate an exceptional pattern of hearing, bilaterally.  38 C.F.R. § 4.86.  As such, consideration for exceptional patterns of hearing impairment is not warranted on and after July 18, 2011.  Id. 

Based on the audiometric findings, a rating of 10 percent for bilateral hearing loss, with right ear cholesteatoma, is warranted on and after July 18, 2011.  Lendenmann, 3 Vet. App. at 349.

II.  Right Ear Cholesteatoma

Hearing impairment and cholesteatoma are to be rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note; see Schafrath, 1 Vet. App. at 594.  As such, the Board will address whether the Veteran's right ear cholesteatoma warrants a separately compensable rating for any distinct period during the pendency of this appeal.  

A maximum 10 percent disability rating is warranted for chronic cholesteatoma during suppuration or with aural polyps; a noncompensable rating is not provided.  In every instance where the schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

A.  Prior to August 24, 2005

Prior to August 24, 2005, the evidence demonstrated a diagnosis of right ear cholesteatoma.  The Veteran reported that he had a history of and consistently experienced right, middle ear infections and drainage.  Consequently, the Board finds that the symptoms associated with the Veteran's right ear cholesteatoma prior to August 24, 2005 more nearly approximated the criteria for the maximum 10 percent rating under Diagnostic Code 6200.  38 C.F.R. §§ 4.7, 4.87.

B.  On and After August 24, 2005

As discussed above, on August 24, 2005, the Veteran underwent a right modified radical mastoidectomy, removal of cholesteatoma, and tympanoplasty with meatoplasty.  He tolerated the procedures well and without operative complications.  The evidence of record dated after these surgical procedures did not demonstrate complaints of or treatment for suppuration, aural polyps, ear infections, or drainage.  As such, the Board finds that the symptoms associated with the Veteran's right ear cholesteatoma on and after August 24, 2005 did not more nearly approximate the criteria for a separate, compensable rating.  38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6200.

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture, in each of the periods outlined above, is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss, with right ear cholesteatoma, is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, and, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  The Veteran's bilateral hearing loss was characterized at varying levels of severity throughout the pendency of this appeal.  When applying the results of the various audiological examinations to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations ranging from Level I to Level X for his right ear and from Level I to Level IV in his left ear.  

Additionally, the Board observed that the Veteran's bilateral hearing loss was associated with right ear cholesteatoma.  Cholesteatoma is evaluated as a disorder of the ear pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  Prior to August 24, 2005, the Veteran's right ear cholesteatoma was manifested by middle ear infections and drainage.  After an August 24, 2005 surgical procedure to remove the cholesteatoma, the evidence of record did not demonstrate complaints of or treatment for symptoms of a right ear cholesteatoma.  

When comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the already disability ratings.  Ratings in excess of those already assigned are available for certain manifestations of bilateral hearing loss and right ear cholesteatoma, but the evidence demonstrates that those manifestations are not present.  See Lendenmann, 3 Vet. App. at 349.  The criteria for already assigned ratings reasonably describe the Veteran's disability level and symptomatology during each of the periods outlined above.  Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100, 6200; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned for the Veteran's bilateral hearing loss, with right ear cholesteatoma, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating prior to December 28, 2005 for bilateral hearing loss, with right ear cholesteatoma, is denied.

A rating in excess of 10 percent from December 28, 2005 to November 6, 2010 for bilateral hearing loss, with right ear cholesteatoma, is denied.

A rating of 20 percent, but no more, from November 6, 2010 to July 18, 2011 for bilateral hearing loss, with right ear cholesteatoma, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent on and after July 18, 2011 for bilateral hearing loss, with right ear cholesteatoma, is denied.

A separate rating of 10 percent, but no more, for right ear cholesteatoma prior to August 24, 2005 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate compensable rating for right ear cholesteatoma on and after August 24, 2005, is denied.


REMAND

In the April 2011 remand, the Board found that a claim of entitlement to TDIU had been reasonably raised by the record, and remanded said claim for development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, the Board directed the RO to send the Veteran the appropriate notice and to undertake any additional development necessary to satisfy VA's duty to notify and assist the Veteran.  Following this development, the RO was to adjudicate the claim and, if denied, remit it to the Board for further appellate review.

In April 2011, the RO sent the Veteran adequate notice with respect to the claim of entitlement to TDIU.  In response to receiving the this notice, the Veteran submitted evidence in May 2011 as to his employment history and asserted that he was unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  The Veteran was then scheduled for and underwent a VA audiological examination on July 18, 2011.  As a result of this examination, the examiner opined that the Veteran's bilateral hearing loss, with right ear cholesteatoma, did not have an impact on the ordinary conditions of the Veteran's life, including his ability to work.  The RO then denied the Veteran's claim of entitlement to TDIU in a March 2012 supplemental statement of the case, and remitted the claim to the Board for further appellate review.

Based on a review of the July 18, 2011 VA examination, the examiner's opinion was limited to an assessment of the affects the Veteran's service-connected bilateral hearing loss, with right ear cholesteatoma, on his employability.  At the time of the examination and at present, service connection has also been in effect for vertigo associated with a ruptured ear drum, with a 30 percent disability rating; tinnitus, with a 10 percent disability rating; residuals of fractured right middle finger, with a 10 percent disability rating; residuals of a fracture left ankle, with a 10 percent disability rating; and ruptured ear drum, with a noncompensable disability rating.  Because the July 18, 2011 VA examiner's opinion did not include consideration of all of the Veteran's service-connected disabilities, the Board finds that it is inadequate for purposes of determining the Veteran's entitlement to TDIU.  

Additionally, the evidence of record was otherwise negative for a competent opinion as to whether the Veteran's service-connected disabilities alone prevented him from obtain and retaining substantially gainful employment.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

As such, the Board finds that a remand is necessary in order to satisfy VA's duty to assist.  Barr, 21 Vet. App. at 311 (holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of bilateral hearing loss, with right ear cholesteatoma; vertigo associated with a ruptured ear drum; tinnitus; residuals of fractured right middle finger; residuals of a fracture left ankle; and ruptured ear drum, either alone or acting in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If, in the course of re-adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


